                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                             Case No.: 3:19-cv-00580-RJC

ANDREW ELLIOTT WILKINSON,

               Plaintiff,
                                                    DEFENDANTS WELLS FARGO BANK,
       v.
                                                      N.A., WELLS FARGO CLEARING
                                                   SERVICES, LLC, ANGIE OSTENDARP,
WELLS FARGO BANK, N.A.; WELLS
                                                   AND MIKE QUIMBY’S MEMORANDUM
FARGO CLEARING SERVICES, LLC d/b/a
                                                   OF LAW IN SUPPORT OF MOTION TO
WELLS FARGO ADVISORS and/or FIRST
                                                            DISMISS COMPLAINT
CLEARING; ANGIE OSTENDARP; MIKE
QUIMBY; FINRA; and PLACE AND
                                                      [Fed. R. Civ. P. 8, 10(b), and 12(b)(6)]
HANLEY LLC,

               Defendants.


       Pursuant to Rules 8, 10(b), and 12(b)(6) of the Federal Rules of Civil Procedure,

Defendants Wells Fargo Clearing Services, LLC d/b/a Wells Fargo Advisors and/or First

Clearing (“WFCS”), 1 Wells Fargo Bank, N.A. (“Wells Fargo Bank”), Angie Ostendarp, and

Mike Quimby (collectively, the “Moving Defendants”) respectfully submit this Memorandum of

Law in support of their Motion to Dismiss Plaintiff Andrew Wilkinson’s Complaint. (Doc. 11.)




1
  Although Plaintiff purports to sue “Wells Fargo Advisors” and “1st Clearing LLC” (Compl.,
Doc. 1-1 at 3, 82), Wells Fargo Advisors and First Clearing are merely trade names used by
Wells Fargo Clearing Services, LLC. To expedite this proceeding (and in recognition of the pro
se nature of the action), the present Motion and Memorandum are being submitted on behalf of
WFCS, the actual Wells Fargo entity it appears Plaintiff was attempting to sue. Similarly, the
Complaint makes reference to “Wells Fargo Companies and Stockholders,” but this is not a
discrete legal entity, nor does it appear on Plaintiff’s “List of Defendants Revised.” (See id. at
82.) In any event, for the reasons set forth below, Plaintiff has not pled viable claims against any
“Wells Fargo” entity or representative.


         Case 3:19-cv-00580-RJC Document 12 Filed 12/06/19 Page 1 of 16
                                       INTRODUCTION

       This pro se action is nothing more than a transparent and impermissible attempt by

Plaintiff to relitigate claims and theories this Court already decided against him in Wilkinson v.

Wells Fargo Advisors, LLC, et al., No. 3:16-CV-00755-RJC (W.D.N.C filed Nov. 1, 2016) (the

“First Federal Action”), which itself was an improper attempt to relitigate a Financial Industry

Regulatory Authority (“FINRA”) arbitration that concluded in August 2016.

       The Complaint should therefore be dismissed under the principles of res judicata and

collateral estoppel.   What Plaintiff really seeks is an appeal of the First Federal Action’s

dismissal of his claims and the FINRA award, but his deadline for seeking such a review has

long since passed, and his claims in this action are untimely. Plaintiff has also failed to satisfy

basic federal pleading standards or allege facts sufficient to state a cognizable claim for relief

against any of the Moving Defendants. The Complaint should be dismissed with prejudice.

                           BACKGROUND AND ALLEGATIONS

I.     The Parties and Commercial Relationship

       In January 2005, Plaintiff Andrew Wilkinson received an inheritance of approximately

$430,000, comprised of investments that were managed by WFCS. 2 (First Federal Action Doc. 1

at 19; see also Doc. 1-1 at 34.) 3 He subsequently met with WFCS representatives, including

Defendant Angie Ostendarp, a Financial Advisor who later worked with Mr. Wilkinson on his

2
  For the sake of simplicity and to avoid confusion, references in this Memorandum to WFCS
shall include references to WFCS’s predecessors-in-interest, including Wachovia Securities, LLC
(the entity Mr. Wilkinson contracted with) and Wells Fargo Advisors, LLC (Wachovia
Securities, LLC’s successor and the respondent in the FINRA arbitration). Wells Fargo Bank is
not a successor to either of these entities and is improperly identified as a Defendant in this
action.
3
 When referring to Mr. Wilkinson’s Complaints before this Court, page citations in this
Memorandum refer to the page numbers stamped on the bottom of each page, not Mr.
Wilkinson’s handwritten page numbers.


                                      2
         Case 3:19-cv-00580-RJC Document 12 Filed 12/06/19 Page 2 of 16
WFCS account and investments. (Doc. 1-1 at 36-40.) On August 12, 2013, WFCS sent a letter,

signed by former WFCS representative and Defendant Mike Quimby, notifying Mr. Wilkinson

that WFCS was exercising its option under the operative client agreement(s) to terminate the

customer account relationship. (Id. at 41.) The Complaint is based on alleged actions or

omissions during the parties’ 2005 to 2013 commercial relationship. (See generally id. at 34-40.)

II.       Mr. Wilkinson’s Prior Legal Proceedings Before FINRA and this Court

          On July 22, 2015, Mr. Wilkinson initiated a FINRA proceeding against WFCS in

Charlotte, North Carolina, asserting, for example, claims of fraud, unfair and deceptive trade

practices, breach of fiduciary duty, breach of contract, RICO violations, and negligence. (First

Federal Action Doc. 1 at 6, 9, 18.) In his FINRA Letter of Complaint, Mr. Wilkinson sought

damages against WFCS, Ms. Ostendarp, and Mr. Quimby, alleging that: (1) Mr. Wilkinson

lacked understanding regarding how his assets were being invested (Id. at 17, 19-21); (2) he did

not receive copies of certain documents (Id. at 17, 20); (3) he was “placed in a loan” without his

knowledge or consent (Id. at 17, 19-20); and (4) WFCS did not properly manage his assets. (Id.

at 19.)     After a July 2016 hearing, a FINRA arbitration panel ordered WFCS to pay Mr.

Wilkinson $73,784.34 in damages plus attorneys’ fees. (Id. at 9-14.)

          Apparently unsatisfied with this result, Mr. Wilkinson filed the First Federal Action on

November 1, 2016, again seeking damages from WFCS, Ms. Ostendarp, and Mr. Quimby. (See

First Federal Action Doc. 1 at 7 (“This is an attempt to settle for damages NOT awarded in

FINRA . . . .”).) Indeed, Mr. Wilkinson attached to his complaint in the First Federal Action the

same set of allegations he submitted to FINRA. (Id. at 8, 17-22.) This Court described Mr.

Wilkinson’s claims in the First Federal Action as follows:

                 Plaintiff has filed a pro se complaint alleging various state law claims
                 and a claim that his rights as protected under 42 U.S.C. § 1983 have


                                        3
           Case 3:19-cv-00580-RJC Document 12 Filed 12/06/19 Page 3 of 16
                been violated. In support of his claim for relief, Plaintiff contends the
                defendants mismanaged his investment funds and he attaches
                evidence of an award from a dispute resolution he filed, through
                counsel, against Defendant Wells Fargo Advisors, LLC, with the
                Financial Industry Regulatory Authority (FINRA).

(First Federal Action Doc. 14 at 2.)

        On February 15, 2017, the Court entered an Order dismissing Mr. Wilkinson’s 42 U.S.C.

§ 1983 claim in the First Federal Action, holding that he “utterly failed to demonstrate that any of

the defendants are state actors.” (Id. (also denying as futile Mr. Wilkinson’s motion seeking

leave to amend his complaint to add Wells Fargo Bank as a party).) The Court likewise

dismissed Mr. Wilkinson’s remaining claims, concluding that “Plaintiff’s generic recitation of

other federal and state law claims fails to alert this Court to any potential claim for relief.” (Id.)

III.    Mr. Wilkinson’s Claims and Allegations in the Present Action

        Mr. Wilkinson describes the present Complaint as “an amendment AND an addendum to

previously filed complaints: Federal Court and FINRA.” (Doc. 1-1 at 34 ¶ 2; see also id. at 13

(“Since my previous attempt for justice was denied as ‘futile’ in Federal Court on February 15,

2017 . . . .”; “I present this complaint to the N.C. Superior Court 4 at 2 years, 4 months after my

Federal Court Denial . . . .”).)       As with the First Federal Action and FINRA arbitration,

Mr. Wilkinson’s Complaint in this case is based on allegations that: (1) Mr. Wilkinson did not

fully understand certain aspects of his investments or conversations with WFCS (Id. at 37 ¶¶ 6-8;

38 ¶ 11; 39); (2) he did not receive copies of certain contracts or other documents (Id. at 34 ¶¶ 6;

35 ¶ 8; 36 ¶ 5; 37 ¶¶ 1, 9; 38 ¶ 13); (3) he “was put in 4 loans” without his knowledge or consent,

causing him to suffer financial losses (Id. at 34 ¶¶ 4-5; 37 ¶¶ 8-10; 39); and (4) WFCS allegedly

mismanaged the funds in his investment account. (Id. at 34 ¶¶ 4-5; 35 ¶ 7.)

4
  The Moving Defendants subsequently removed the case to this Court (Doc. 1), primarily
because the Court had already addressed these issues in the First Federal Action.


                                      4
         Case 3:19-cv-00580-RJC Document 12 Filed 12/06/19 Page 4 of 16
       Like the First Federal Action, Mr. Wilkinson also asserts a claim for constitutional

violations pursuant to 42 U.S.C. § 1983 and alleged criminal conduct. (Doc. 1-1 at 12 (“This is a

42USC@1983 [sic] Civil Rights Complaint . . . . This is a Constitutional Complaint.”).) Rather

than pleading discrete causes of action supported by factual allegations, however, Mr. Wilkinson

attached an 11-page handwritten list of state and federal statutes he “suspect[s]” were violated,

including criminal statutes. (Id. at 56-72.)

                                           STANDARD

       A Rule 12(b)(6) motion to dismiss is properly granted when the facts alleged, taken as

true and viewed in the light most favorable to the plaintiff, would not entitle the plaintiff to the

relief sought. Mylan Labs., Inc. v. Maktari, 7 F.3d 1130, 1134 (4th Cir. 1993). To survive a

Rule 12(b)(6) motion, “[f]actual allegations must be enough to raise a right to relief above the

speculative level” and have “enough facts to state a claim to relief that is plausible on its face.”

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 570 (2007) (citation omitted). Under this

standard, the Court need not accept conclusory allegations regarding the legal effect of the facts

alleged or “accept as true unwarranted inferences, unreasonable conclusions, or arguments.”

Giarratano v. Johnson, 521 F.3d 298, 302 (4th Cir. 2008) (citation omitted). Nor need the Court

“accept as true allegations that contradict matters properly subject to judicial notice or by

exhibit.”    Veney v. Wyche, 293 F.3d 726, 730 (4th Cir. 2002) (citation omitted).           When

considering a Rule 12(b)(6) motion to dismiss, a court may consider facts of which judicial

notice may be taken, public records, and any documents on which the plaintiff relied in bringing

their action without converting the proceeding into a motion for summary judgment. See Philips

v. Pitt Cty. Mem'l Hosp., 572 F.3d 176, 180 (4th Cir. 2009); Biospherics, Inc. v. Forbes, Inc., 989

F.Supp. 748, 749 (D.Md.1997), aff'd, 151 F.3d 180 (4th Cir.1998)).



                                         5
            Case 3:19-cv-00580-RJC Document 12 Filed 12/06/19 Page 5 of 16
       More fundamentally, Rule 8 requires a plaintiff to provide a “short and plain statement of

the claim showing that the pleader is entitled to relief,” and “[e]ach allegation must be simple,

concise, and direct.” Fed. R. Civ. P. 8(a)(2), (d)(1). A plaintiff also “must state its claims or

defenses in numbered paragraphs, each limited as far as practicable to a single set of

circumstances.” Fed. R. Civ. P. 10(b). The Complaint here fails to satisfy these federal pleading

standards and fails to state a claim on which relief may be granted.

                                          ARGUMENT

       Although the Moving Defendants expressly deny all allegations of wrongdoing by

Mr. Wilkinson, such factual disputes are outside the scope of—and need not be adjudicated to

resolve—the present Motion to Dismiss. Instead, the Court should dismiss the Complaint with

prejudice because: (I) Mr. Wilkinson’s claims are barred by the principles of res judicata and

collateral estoppel; (II) the Complaint’s claims and requested relief are time-barred; and

(III) Mr. Wilkinson failed to allege any facts supporting a cognizable, plausible claim for relief

against the Moving Defendants.

I.     MR. WILKINSON’S CLAIMS ARE BARRED BY THE DOCTRINES OF RES
       JUDICATA AND COLLATERAL ESTOPPEL.

       Because the claims and theories at issue in the present action have already been litigated

and finally resolved by this Court and in a prior FINRA arbitration, or could have been raised in

these proceedings, the Complaint fails on res judicata and collateral estoppel grounds.

       The doctrine of res judicata “bars the relitigation of any claims that were or could have

been raised in a prior proceeding between the same parties.” Sartin v. Macik, 535 F. 3d 284, 287

(4th Cir. 2008). Similarly, the doctrine of collateral estoppel “precludes relitigation of an issue

decided previously in judicial or administrative proceedings provided the party against whom the




                                      6
         Case 3:19-cv-00580-RJC Document 12 Filed 12/06/19 Page 6 of 16
prior decision was asserted enjoyed a full and fair opportunity to litigate that issue in an earlier

proceeding.” McGahren v. First Citizens Bank & Tr. Co., No. CIV. 1:93CV143, 1997 WL

1050726, at *1 (W.D.N.C. Aug. 1, 1997) (quoting In re McNallen, 62 F.3d 619, 624 (4th Cir.

1995)). This preclusive effect is not limited to court proceedings; it arises in the same manner

from arbitration awards. See Watkins v. Duke Med. Ctr., No. 1:13-CV-1007, 2014 WL 4442936,

at *8 (M.D.N.C. Sept. 9, 2014) (precluding relitigation of claims arising out of the same

transaction as a claim resolved in a prior arbitration); Whitlock v. Triangle Grading Contractors

Dev., Inc., 205 N.C. App. 444, 449, 696 S.E.2d 543, 547 (2010) (holding that, under North

Carolina law, even “an unconfirmed arbitration award may be given preclusive effect in future

litigation”).

        There can be no real dispute that Mr. Wilkinson seeks to relitigate claims and issues that

were, or could have been, raised in the First Federal Action or FINRA arbitration. Indeed,

Mr. Wilkinson readily admits that “[t]his complaint is an amendment AND an addendum to

previously filed complaints: Federal Court and FINRA . . . .” (Doc. 1-1 at 34) and “another

attempt to bring justice . . . .” (Id. at 12 (emphasis added).) A comparison of the claims and

theories asserted in the various actions further demonstrates that Mr. Wilkinson is simply seeking

another bite at the apple. For example, as in the First Federal Action and FINRA arbitration,

Mr. Wilkinson’s claims here are based on alleged actions or omissions by WFCS (or its

representatives) relating to his WFCS account and investments, including allegations that WFCS

mismanaged Mr. Wilkinson’s assets, that Mr. Wilkinson entered into loan agreements without

his knowledge or consent, that he did not fully understand aspects of his dealings with WFCS or

his investments, and that he did not receive copies of certain contracts or other documents he

contends he should have received. (Compare Doc. 1-1 at 34-40 with First Federal Action Doc. 1


                                       7
          Case 3:19-cv-00580-RJC Document 12 Filed 12/06/19 Page 7 of 16
at 7-8, 17-22.)     Moreover, Mr. Wilkinson purports to sue the Moving Defendants for

constitutional violations pursuant to 42 U.S.C. § 1983 despite this Court’s clear and correct

dismissal of that claim in the First Federal Action. (See First Federal Action Doc. 14 at 2.)

       Because Mr. Wilkinson’s current claims, theories, and allegations were either already

decided or could have been raised in his prior FINRA arbitration and the First Federal Action,

these claims are barred by the doctrines of res judicata and collateral estoppel, and the Complaint

should be dismissed with prejudice pursuant to Rule 12(b)(6). Andrews v. Daw, 201 F.3d 521,

524 (4th Cir. 2000) (noting that res judicata and collateral estoppel are analyzed under Rule

12(b)(6) and that the Court may “take judicial notice of facts from a prior judicial proceeding

when the [collateral estoppel] defense raises no disputed issue of fact”).

II.    MR. WILKINSON’S CLAIMS ARE UNTIMELY.

       By filing the present action, Mr. Wilkinson effectively seeks to vacate or appeal the

FINRA arbitration and prior First Federal Action rulings. (See, e.g., Doc. 1-1 at 34 (“This

complaint is an amendment AND an addendum to previously filed complaints: Federal Court

and FINRA . . . .”), 13 (arguing that “FINRA is NOT a neutral arbitrator/mediator!”), 28

(alleging that “actual damages are not complete and neither is the unjust enrichment (by FINRA

arbitration) proving conspiracy . . . .”).) 5 As discussed in the preceding section, Mr. Wilkinson

may not seek such review by filing a separate action as he has done here. And while he

previously had the opportunity and legal mechanisms to challenge this Court’s rulings and the

FINRA award, his deadlines for doing so have long since passed.

       In particular, under the Federal Arbitration Act, “[n]otice of a motion to vacate, modify,


5
  FINRA and the law firm that represented Mr. Wilkinson in the FINRA proceeding are both
named as Defendants in this action, further supporting the conclusion that this action is simply an
attempt to vacate or appeal prior decisions.


                                      8
         Case 3:19-cv-00580-RJC Document 12 Filed 12/06/19 Page 8 of 16
or correct an award must be served upon the adverse party or his attorney within three months

after the award is filed or delivered.” 9 U.S.C. § 12; see also Paul v. Cape Sec., Inc., No. CV

RDB-18-0500, 2018 WL 3428712, at *3 (D. Md. July 16, 2018) (denying a motion to vacate a

FINRA award that was filed more than three months after the award was served upon the

plaintiff). The FINRA award at issue here was filed and served in August 2016, meaning Mr.

Wilkinson had until November 2016 to contest the award. See In the Matter of the Arbitration

Between: Claimant, Andrew E. Wilkinson, No. 15-01842, 2016 WL 4258195, at *1-2 (Aug. 2,

2016). Mr. Wilkinson has missed this deadline by more than three years. Similarly, Mr.

Wilkinson could have challenged this Court’s February 2017 dismissal of his claims by, inter

alia, filing an appeal with the United States Court of Appeals for the Fourth Circuit. But his

deadline for doing so lapsed in or around March 2017. See Fed. R. App. P. 4(a)(1).

       Moreover, even if Mr. Wilkinson’s claims were not precluded as a result of his prior legal

actions, because the claims would have accrued more than four years before this lawsuit, they

would still be barred by the governing statutes of limitations. See Nat'l Advert. Co. v. City of

Raleigh, 947 F.2d 1158, 1162 (4th Cir. 1991) (finding that § 1983 claims have a three-year

statute of limitations and accrue “when plaintiff knows or has reason to know of the injury which

is the basis of the action”); see also Newton v. Barth, 788 S.E.2d 653, 662 (N.C. Ct. App. 2016)

(fraud – three years); Trillium Ridge Condo. Ass’n, Inc. v. Trillium Links & Vill., LLC, 236 N.C.

App. 478, 501, 764 S.E.2d 203, 219 (2014) (breach of fiduciary duty – three years); N.C. Gen.

Stat. § 1–52(1) (breach of express or implied contract – three years); F.D.I.C. v. Mingo Tribal

Pres. Tr., No. 5:13-CV-113, 2015 WL 1646751, at *7 (W.D.N.C. Apr. 14, 2015) (breach of

implied covenant of good faith and fair dealing – three years); Leardini v. Charlotte-

Mecklenburg Bd. of Educ., No. 3:09-CV-264, 2011 WL 1234743, at *1 (W.D.N.C. Mar. 29,


                                      9
         Case 3:19-cv-00580-RJC Document 12 Filed 12/06/19 Page 9 of 16
2011) (negligence – three years); N.C. Gen. Stat. § 75-16.2 (North Carolina Unfair and Deceptive

Trade Practices Act claims – four years). 6

       Here, Mr. Wilkinson’s claims are based on mismanagement of his funds and other

wrongdoing from January 2005 to November 2007, with significant losses allegedly stemming

from him taking out a loan or loans. (Doc. 1-1 at 34-40.) Setting aside the issue of when

Mr. Wilkinson “ha[d] reason to know” of his alleged injuries, he concedes that he learned of

these loans in July 2010 (Id. at 40), 7 more than nine years before this action was filed. And he

received notice from WFCS that the account relationship was being terminated on August 12,

2013 (Id. at 41), more than six years before filing this lawsuit. As a result, Mr. Wilkinson’s

alleged claims would have accrued on these dates at the latest and are thus barred by the

applicable statutes of limitations (and have been for years).

III.   THE COMPLAINT FAILS TO ALLEGE ANY FACTS SUFFICIENT TO
       SUPPORT A COGNIZABLE AND PLAUSIBLE CLAIM FOR RELIEF AGAINST
       THE MOVING DEFENDANTS.

       The Complaint should be dismissed because it: (A) fails to satisfy Rules 8 and 10’s

pleading standards; and (B) fails to state a plausible claim for relief against the Moving

Defendants sufficient to survive Rule 12(b)(6).




6
 As discussed in greater detail in Section III, infra, Mr. Wilkinson has primarily described this as
a § 1983 action, and to the extent he purports to bring additional claims, they are not pled
adequately to pass muster under Rules 8 and 10’s pleading requirements. Nonetheless, out of an
abundance of caution, the Moving Defendants have included in the above paragraph claims
asserted in the FINRA arbitration. (See First Federal Action Doc. 1 at 9.)
7
  See, e.g., Stunzi v. Medlin Motors, Inc., 214 N.C. App. 332, 340, 714 S.E.2d 770, 777 (2011)
(holding reliance on discovery rule to be misplaced because “it is well-established that a person
has a duty to read a document he signs”).


                                     10
        Case 3:19-cv-00580-RJC Document 12 Filed 12/06/19 Page 10 of 16
       A. The Complaint Fails to Satisfy Rules 8 and 10’s Pleading Requirements.

       When dismissing Mr. Wilkinson’s non-constitutional claims in the First Federal Action,

this Court correctly held that “Plaintiff’s generic recitation of other federal and state law claims

fails to alert this Court to any potential claim for relief.” (First Federal Action Doc. 14 at 2.)

Ignoring this ruling, Mr. Wilkinson employed the same strategy again here, including in his

complaint an 11-page list of “SUSPECTED VIOLATED” state and federal statutes. (Doc. 1-1 at

56-72.) Because Mr. Wilkinson’s pleading fails to comply with the pleading requirements set

forth in Rules 8 and 10 (especially as to any non-§ 1983 claims), the Complaint should be

dismissed.

       Rule 8 prohibits “shotgun pleading,” referring to a complaint that “fails to articulate

claims with sufficient clarity to allow the defendant to frame a responsive pleading . . . . or [one

in which] it is virtually impossible to know which allegations of fact are intended to support

which claims for relief . . . .” Jackson v. Warning, No. CV PJM 15-1233, 2016 WL 7228866, at

*4 (D. Md. Dec. 13, 2016); see also id. at *4, n.3 (noting that such “pleadings also often violate

Federal Rule of Civil Procedure 10(b)”); Salami v. JPMorgan Chase Bank, N.A., No. 1:18-CV-

794, 2019 WL 2526467, at n.6 (M.D.N.C. June 19, 2019) (observing that courts disfavor shotgun

pleading “because their sloppiness selfishly wastes valuable judicial resources, making it harder

for other plaintiffs with clearly stated claims to present their grievances to a court”).

       Complaints “marred by ‘shotgun pleading’ . . . . warrant dismissal,” even where the

plaintiff is proceeding pro se. See McCrea v. Wells Fargo, No. CV RDB-18-2490, 2019 WL

2513770, at *7 (D. Md. June 17, 2019) (dismissing pro se complaint for engaging in shotgun

pleading where plaintiff “presents 85 paragraphs of factual allegations under the heading

‘Statement of Claim,’ culminating, without further elaboration, in a list of over twenty causes of



                                     11
        Case 3:19-cv-00580-RJC Document 12 Filed 12/06/19 Page 11 of 16
action”); Jackson, 2016 WL 7228866, at *4 (dismissing pro se complaint for shotgun pleading

where “bare factual assertions [were] only minimally connected with the statutes cited,

“impeding the “ability to reasonably respond”). 8

       Mr. Wilkinson’s Complaint is largely inscrutable and a textbook example of

impermissible shotgun pleading. For example, while he characterizes this primarily as a § 1983

constitutional case, he fails to tie that cause of action to the “factual” allegations he pleads. (See

Doc. 1-1 at 12; see Section III.B.2, infra.) And in lieu of enumerated causes of action, with

explanation of how the alleged facts support the claims, he merely provides a handwritten list of

statutes he “suspect[s]” may have been violated, without any factual basis supporting an

entitlement to relief or connection to the rest of the Complaint. (See Doc. 1-1 at 56-72.)

       This structure and presentation render “futile any attempt to align the Complaint’s myriad

factual allegations with its [potential] causes of action” and further render “fruitless any attempt

to discern which Defendants are allegedly responsible for which alleged acts of misconduct or

which Defendants are sued under which theory of recover.” See McCrea, 2019 WL 2513770, at

*7. Because the Complaint fails to adhere to Rules 8 and 10’s pleading requirements and

constitutes improper “shotgun pleading,” it should be dismissed in its entirety.




8
  While federal courts liberally construe a pro se litigant’s claims, this requirement “does not
transform the court into an advocate.” United States v. Wilson, 699 F.3d 789, 797 (4th Cir. 2012)
(citation omitted). The United States Court of Appeals for the Fourth Circuit has noted that
“[w]hile pro se complaints may ‘represent the work of an untutored hand requiring special
judicial solicitude,’ a district court is not required to recognize ‘obscure or extravagant claims
defying the most concerted efforts to unravel them.’” Weller v. Dep’t of Soc. Servs., 901 F.2d
387, 391 (4th Cir. 1990) (quoting Beaudett v. City of Hampton, 775 F.2d 1274, 1277 (4th Cir.
1985)).


                                     12
        Case 3:19-cv-00580-RJC Document 12 Filed 12/06/19 Page 12 of 16
       B. The Complaint Fails to State a Claim on Which Relief May Be Granted and
          Should Be Dismissed Pursuant to Rule 12(b)(6).

               1. Mr. Wilkinson’s Claims for Purported Criminal Violations Fail as a
                  Matter of Law.

       Among the enumerated statutes listed in the Complaint without the requisite supporting

allegations or explanation are a number of criminal statutes, including 18 U.S.C. § 241

(prohibiting conspiracies to deprive persons of federal rights), 18 U.S.C. §§ 892-894 (prohibiting

the making, financing, and collection of “extortionate extensions of credit”), and other

unspecified statutes dealing with embezzlement and fraud. (See Doc. 1-1 at 56-72.)

       As the Fourth Circuit has observed, the Supreme Court has generally “been loath to infer

a private right of action from a bare criminal statute, because criminal statutes are usually

couched in terms that afford protection to the general public instead of a discrete, well-defined

group.” Doe v. Broderick, 225 F.3d 440, 447-48 (2000) (citations omitted). Consistent with this

conservative approach, federal courts have concluded that at least some of the criminal statutes

cited by Mr. Wilkinson do not create private rights of action. See, e.g., Powers v. Karen, 768 F.

Supp. 46, 51 (E.D.N.Y. 1991) and Dugar v. Coughlin, 613 F. Supp. 849, n.1 (S.D.N.Y. 1985)

(holding that 18 U.S.C. § 241 does not create a private right of action); Lillacalenia v. Kit Fed’l

Credit Union, No. 3:15-CV-151, 2014 WL 3940289, at *2 (W.D. Ky. Aug. 12, 2014) and Bey v.

Nissan Motors Acceptance Corp., No. 92-2149, 1992 WL 174730, at *1 (E.D. Pa. July 21, 1992)

(holding that 18 U.S.C. §§ 892-94 do not create private rights of action); Fed. Sav. & Loan Ins.

Corp. v. Reeves, 816 F.2d 130, 137 (4th Cir. 1987) (holding that the federal criminal code

provisions dealing with embezzlement, fraud, and misrepresentation do not imply a civil cause of

action). The reasoning and holdings of these cases apply with equal force here, and the Court

should reject Mr. Wilkinson’s apparent attempt to assert private rights of action based on a



                                     13
        Case 3:19-cv-00580-RJC Document 12 Filed 12/06/19 Page 13 of 16
simple list of criminal statutes he suspects may have been violated, without any allegations

regarding why such statute should apply or allow for a private right of action.

                 2. Mr. Wilkinson’s Claims for Constitutional and Civil Rights Violations
                    Fail as a Matter of Law

          Mr. Wilkinson describes this action as “a 42USC@1983 [sic] Civil Rights Complaint”

and a “Constitutional Complaint.”        (Doc. 1-1 at 12.)    Yet he failed to allege the specific

constitutional right the Moving Defendants supposedly infringed, or how it was supposedly

infringed. Moreover, “[t]o state a claim under § 1983, a plaintiff must aver that a person acting

under color of state law deprived him of a constitutional right or a right conferred by a law of the

United States.” Wahi v. Charleston Area Med. Ctr., Inc., 562 F.3d 599, 615 (4th Cir. 2009)

(emphasis added). This “under-color-of-state-law element of § 1983 excludes from its reach

merely private conduct, no matter how discriminatory or wrongful.” Id. (quoting Am. Mfrs. Mut.

Ins. Co. v. Sullivan, 526 U.S. 40, 50 (1999)).

          The Moving Defendants are private actors, and Mr. Wilkinson does not allege otherwise.

Although a conspiracy between private actors and state actors may form the basis of a valid §

1983 claim under certain circumstances, see Metavlos v. Anderson, 249 F.3d 301, 311 (4th Cir.

2001), no such conspiracy has been alleged here. The Complaint’s unsupported, conclusory

allegations of a § 1983 violation fall woefully short of providing “[f]actual allegations” sufficient

to “raise a right to relief above the speculative level.” See Twombly, 550 U.S. 544, 555, 570

(2007).

          As noted above, this is not the first time Mr. Wilkinson tried this strategy. In the First

Federal Action, he alleged § 1983 claims against WFCS predecessor Wells Fargo Advisors, LLC,

Ms. Ostendarp, and Mr. Quimby. This Court dismissed that action, properly concluding that




                                       14
          Case 3:19-cv-00580-RJC Document 12 Filed 12/06/19 Page 14 of 16
“Plaintiff has utterly failed to demonstrate that any of the defendants are state actors.” (First Federal

Action Doc. 14 at 2.) The same holds true here. The Court need not, and should not, “accept as

true unwarranted inferences, unreasonable conclusions, or arguments,” which is all Mr.

Wilkinson has offered. See Giarratano, 521 F.3d at 302. The Complaint should therefore be

dismissed with prejudice pursuant to Rule 12(b)(6).

                                           CONCLUSION

        The Court should dismiss Mr. Wilkinson’s claims in their entirety because they are barred

by the doctrines of res judicata and collateral estoppel, they are time-barred, and Mr. Wilkinson

has otherwise failed to plead claims sufficient to satisfy Rules 8 and 10 or survive a motion to

dismiss pursuant to Rule 12(b)(6). Due to the nature of the claims in this action—including the

Complaint’s reliance on issues already decided by this Court—and in the interest of judicial

economy, WFCS does not believe detailed briefing on Mr. Wilkinson’s specific allegations and

possible causes of action is warranted. If the Court believes further briefing with respect to any

specific issues would be beneficial, the Moving Defendants respectfully request directions from

the Court and a corresponding opportunity to respond.


Dated: December 6, 2019                 Womble Bond Dickinson (US) LLP

                                        /s/ James S. Derrick
                                        James S. Derrick (N.C. State Bar No. 39632)
                                        Debbie W. Harden (N.C. State Bar No. 10576)
                                        301 South College Street, Suite 3500
                                        Charlotte, NC 28202-6037
                                        Telephone: (704) 331-4943
                                        Email: debbie.harden@wbd-us.com
                                        Email: james.derrick@wbd-us.com

                                        Attorneys for Defendants Wells Fargo Bank, N.A.; Wells
                                        Fargo Clearing Services, LLC d/b/a Wells Fargo Advisors
                                        and/or First Clearing; Angie Ostendarp; and Mike Quimby


                                      15
         Case 3:19-cv-00580-RJC Document 12 Filed 12/06/19 Page 15 of 16
                                CERTIFICATE OF SERVICE

        I hereby certify that on December 6, 2019 the foregoing DEFENDANTS WELLS
FARGO BANK, N.A., WELLS FARGO CLEARING SERVICES, LLC, ANGIE
OSTENDARP, AND MIKE QUIMBY’S MEMORANDUM OF LAW IN SUPPORT OF
MOTION TO DISMISS COMPLAINT was filed with the Clerk of Court using the CM/ECF
system, which will automatically send notification of such filing and serve all CM/ECF
recipients.

        I further certify that on December 6, 2019 I served the following non-CM/ECF
participants by U.S. Mail as follows:

             Andrew Elliott Wilkinson
             1430 Pine Tree Drive
             Charlotte, North Carolina 28270

             Pro Se Plaintiff

             Place and Hawley LLC
             1415 Panther Lane
             Naples, FL 34109

             Defendant

             FINRA
             c/o Terri Reicher
             1735 K Street
             Washington, DC 20006

             Defendant

                                          /s/ James S. Derrick
                                          James S. Derrick (N.C. Bar No. 39632)




                                    16
       Case 3:19-cv-00580-RJC Document 12 Filed 12/06/19 Page 16 of 16
